Per Curiam:
The order should be reversed, with ten dollars costs and disbursements, and plaintiff’s motion for judgment on the pleadings denied, with ten dollars costs. A temporary receiver appointed in a foreclosure action has no authority to oust tenants in lawful possession under existing leases made by the owner of the property. His possession is subject to the tenancies in existence at the date of his appointment. Appointment of such receiver does not transfer title to the property. Jenks, P. J., Rich, Putnam, Blackmar and Kelly, JJ., concur. Order reversed, wdth ten dollars costs and disbursements, and plaintiff’s motion for judgment on the pleadings denied, with ten dollars costs.